DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  However, there were some claim objections and possible 112 issues that needed to be addressed. After having an interview with Applicant’s representative Mao Wang (Reg. No. 64745), a new amendment was agreed upon (see Examiner’s Amendment section below) which has placed the application in condition for allowance.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Applicant's representative Mao Wang (Reg. No. 64745), on May 6, 2022. 

The application has been amended as follows:

Claim 1: A rotary electric machine, comprising a rotor configured to be rotated with a shaft serving as a rotary shaft, 
wherein the rotor includes: 
a rotor core; 
a plurality of permanent magnets to be embedded in the rotor core; and 
a one end-side end plate configured to support one end side of the rotor core, 
an another end-side end plate configured to support another end side of the rotor core, 
wherein the shaft has a shaft radial refrigerant passage passing in a radial direction of the shaft, 
wherein the rotor core has a plurality of rotor refrigerant passages through which refrigerant for cooling the plurality of permanent magnets flows in an axial direction of the shaft, 
wherein the rotor core has radially inner-side flux barriers formed on an inner side of the permanent magnets in the radial direction of the shaft and radially outer-side flux barriers formed on an outer side of the permanent magnets in the radial direction of the shaft, each of the radially inner-side flux barriers and the radially outer-side flux barriers is a hole passing through the rotor core in the axial direction of the shaft, 2Application No. 16/635,868 Reply to Office Action of February 4, 2022 
wherein the one end-side end plate has an end plate refrigerant passage, which is configured to bring the plurality of rotor refrigerant passages and the shaft radial refrigerant passage into communication with each other, and is formed over an entire circumference of the shaft, 
wherein the end plate refrigerant passage has a plurality of refrigerant reservoirs, each projecting to an outer side in the radial direction of the shaft, 
wherein each of the plurality of refrigerant reservoirs is arranged at a position for cooling one corresponding pair of permanent magnets of the plurality of permanent magnets and each of the plurality of refrigerant reservoirs communicates with two of the radially inner-side flux barriers, 
wherein s in which the permanent magnets are inserted, and 
wherein the another end-side end plate includes refrigerant discharge holes which the holes in which the permanent magnets are inserted, and is discharged from the refrigerant discharge holes to the outside of the rotor.
Allowable Subject Matter

Claims 1-7 are allowable.
The closest prior art references: Tokunaga et al. (JP 2012105487), Tatematsu et al. (US 2010/0194220) and Maekawa (US 2019/0181708) disclose the general claimed structure recited in claim 1, as explained in last Office Action, but fail to disclose the particular discharge and distribution arrangement including the refrigerant flowing through the hole communicating the radially inner and outer flux barriers.
The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “wherein the radially inner-side flux barriers (36) communicate with the radially outer-side flux barriers (37) through holes (see fig. 3) in which the permanent magnets (32) are inserted, and wherein the another end-side end plate (34) includes refrigerant discharge holes (55) which communicate with the radially outer-side flux barriers (37) and discharge the refrigerant, and the refrigerant is distributed from the rotor refrigerant passages (35) and the radially inner-side flux barriers (36) to the radially outer-side flux barriers (37) through the holes in which the permanent magnets (32) are inserted, and is discharged from the refrigerant discharge holes (55) to the outside of the rotor” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-7 are also allowable due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834         
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834